Exhibit 10.4

 

EXECUTION VERSION

 

 

SHARE SUBSCRIPTION AGREEMENT

 

by and among

 

NATURE’S SUNSHINE PRODUCTS, INC.,

 

FOSUN INDUSTRIAL CO., LIMITED

 

and

 

NATURE’S SUNSHINE HONG KONG LIMITED

 

Dated June 26, 2014

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

ARTICLE I SUBSCRIPTION FOR SHARES AND CLOSING

2

 

 

 

Section 1.01

Subscription of Shares

2

 

 

 

Section 1.02

Closing

2

 

 

 

ARTICLE II REPRESENTATIONS AND WARRANTIES

3

 

 

 

Section 2.01

Common Representations

3

 

 

 

Section 2.02

NSP Representations

4

 

 

 

Section 2.03

Fosun Industrial Representations

5

 

 

 

ARTICLE III CONDITIONS TO CLOSING

6

 

 

 

Section 3.01

Closing Conditions

6

 

 

 

Section 3.02

Actions Before Closing

6

 

 

 

ARTICLE IV CONFIDENTIALITY AND RESTRICTION ON ANNOUNCEMENTS

7

 

 

 

Section 4.01

General Obligation

7

 

 

 

Section 4.02

Exceptions

7

 

 

 

Section 4.03

Publicity

8

 

 

 

Section 4.04

Return/Destruction of Confidential Information

8

 

 

 

Section 4.05

Term

8

 

 

 

ARTICLE V TERMINATION; POST-CLOSING MATTERS

8

 

 

 

Section 5.01

Termination

8

 

 

 

Section 5.02

Effect of Termination

9

 

 

 

Section 5.03

Survival of Representation and Warranties

9

 

 

 

Section 5.04

Indemnification

9

 

 

 

ARTICLE VI NOTICES

10

 

 

 

Section 6.01

Notices

10

 

 

 

ARTICLE VII MISCELLANEOUS

11

 

 

 

Section 7.01

Definitions; Interpretation

11

 

 

 

Section 7.02

Expenses

11

 

 

 

Section 7.03

Assignment

12

 

 

 

Section 7.04

Amendment

12

 

 

 

Section 7.05

Waiver

12

 

 

 

Section 7.06

Entire Agreement

12

 

 

 

Section 7.07

Severability

12

 

 

 

Section 7.08

Counterparts

13

 

 

 

Section 7.09

Consent to Specific Performance

13

 

 

 

Section 7.10

Language

13

 

i

--------------------------------------------------------------------------------


 

Section 7.11

Support

13

 

 

 

ARTICLE VIII GOVERNING LAW AND ARBITRATION

13

 

 

 

Section 8.01

Governing Law

13

 

 

 

Section 8.02

Arbitration

13

 

 

 

Appendix A

Definitions

 

 

 

 

Schedule I

Particulars of the Company

 

 

 

 

Schedule II

Investors & Subscribed Shares

 

 

 

 

Schedule 2.01(c)

Consents

 

 

 

 

Exhibit A

Operating Agreement

 

 

ii

--------------------------------------------------------------------------------


 

SHARE SUBSCRIPTION AGREEMENT

 

This SHARE SUBSCRIPTION AGREEMENT (this “Agreement”), dated as of June 26, 2014,
is entered into by and among:

 

Nature’s Sunshine Hong Kong Limited, a private company limited by shares
incorporated under the Laws of Hong Kong with company number 2113072 (the
“Company”),

 

Nature’s Sunshine Products, Inc., a company incorporated under the Laws of the
state of Utah, having its principal executive offices at 2500 West Executive
Parkway, Suite 100, Lehi, Utah (“NSP”), and

 

Fosun Industrial Co., Limited, a company incorporated under the Laws of Hong
Kong with company number 923961 (“Fosun Industrial”).

 

RECITALS

 

A.                                    NSP and Shanghai Fosun Pharmaceutical
(Group) Co., Ltd. (上海复星医药(集团)股份有限公司), a stock company incorporated under the
Laws of the PRC, having its registered address at 9/F, 510 Caoyang Road,
Shanghai and 100% owner of Fosun Industrial (“Fosun Pharma”), have entered into
a Stock Purchase Agreement, dated as of the same date herewith (the “PIPE
Agreement”), pursuant to which NSP will issue to Fosun Pharma, and Fosun Pharma
will purchase, common shares of NSP upon the terms and subject to the conditions
set forth therein.

 

B.                                    NSP owns all of the outstanding capital
stock of the Company immediately prior to the Closing (as defined below). 
Corporate details of the Company immediately prior to the Closing are set out in
Part 1 of Schedule I hereto.

 

C.                                    NSP and Fosun Industrial (individually an
“Investor” and collectively, “Investors”) wish to subscribe for certain shares
to be issued by the Company, pursuant to the terms and subject to the conditions
of this Agreement.

 

D.                                    It is the intention of NSP and Fosun
Industrial that the Company will establish two direct wholly-owned Subsidiaries
under the Laws of Hong Kong (the “HK Holdcos”), and the HK Holdcos will in turn
each establish a wholly-owned Subsidiary under the Laws of the PRC that will
engage in (a) the marketing and distribution (including wholesale, retail and
e-commerce, but excluding the Direct Selling) of NSP-branded and other
designated products in the PRC (the “Retail Subsidiary”) and (b) the Direct
Selling of Synergy-branded and other designated products in the PRC (the “DS
Subsidiary”), respectively (the DS Subsidiary, together with the Retail
Subsidiary, the “PRC Subsidiaries”, and together with the Company and HK
Holdcos, the “JV” and each a “JV Company”).

 

NOW, THEREFORE, the Parties agree as follows:

 

1

--------------------------------------------------------------------------------


 

ARTICLE I

 

SUBSCRIPTION FOR SHARES AND CLOSING

 

Section 1.01                             Subscription of Shares.  Subject to the
terms and conditions of this Agreement, at the Closing, each of NSP and Fosun
Industrial agrees to subscribe for and purchase, and the Company agrees to
allot, sell and issue to such Investor, that number of the Company’s Shares with
the rights and privileges as set forth in the Company Charter Documents,
indicated opposite such Investor’s name in Schedule II attached hereto, for the
amount of consideration set forth therein (such consideration in the aggregate,
the “Subscription Price”).  Upon Closing, NSP and Fosun Industrial will own 80%
and 20%, respectively, of the total issued and outstanding share capital of the
Company.

 

Section 1.02                             Closing.  Subject to the terms and
conditions of this Agreement, the allotment and issuance of the NSP Subscribed
Shares and the Fosun Industrial Subscribed Shares shall take place at a closing
(the “Closing”) to be held at 9:00 a.m. (Pacific time) at the offices of
Latham & Watkins LLP, 355 South Grand Avenue, Los Angeles, California 90071, on
the third (3rd) Business Day after the date that the Parties have received
notice that each of the conditions set forth in Section 3.01 have been satisfied
or waived, or at such other date, time and place as the Investors may mutually
agree upon in writing (the date upon which the Closing occurs is referred to
herein as the “Closing Date”).  On the Closing Date:

 

(a)                                  NSP and Fosun Industrial shall each pay its
respective portion of the Subscription Price set forth in Schedule II hereto, in
each case, by wire transfer in immediately available funds to a bank account of
the Company to be designated by the Company in a written notice to each Investor
prior to the Closing;

 

(b)                                  The Company shall:

 

(i)                                     allot and issue the number of shares
subscribed by NSP as set forth in Schedule II hereto (the “NSP Subscribed
Shares”), to NSP and the number of shares subscribed by Fosun Industrial as set
forth in Schedule II hereto (the “Fosun Industrial Subscribed Shares”), to Fosun
Industrial, free from any Encumbrance;

 

(ii)                                  duly register in the Company’s register of
members, the NSP Subscribed Shares in the name of NSP and the Fosun Industrial
Subscribed Shares in the name of Fosun Industrial;

 

(iii)                               deliver to NSP a share certificate
representing the NSP Subscribed Shares, duly completed in the name of NSP, and
to Fosun Industrial a share certificate representing the Fosun Industrial
Subscribed Shares, duly completed in the name of Fosun Industrial; and

 

(iv)                              make available the statutory and minute books
and share certificate books of the Company for inspection by the Investors.

 

(c)                        the Company shall pass the necessary board and
shareholders resolutions to:

 

(i)                                     adopt the Company Charter Documents in
form and substance consistent with the Operating Agreement and satisfactory to
both Investors;

 

2

--------------------------------------------------------------------------------


 

(ii)                                  authorize the allotment and issuance of
the NSP Subscribed Shares and the Fosun Industrial Subscribed Shares to NSP and
Fosun Industrial respectively;

 

(iii)                               approve the execution of the operating
agreement in the form attached hereto as Exhibit A (the “Operating Agreement”)
by the Company; and

 

(iv)                              appoint as Directors the Persons designated by
NSP and Fosun Industrial pursuant to Section 2.01 of the Operating Agreement;
and

 

(d)                       each Party shall deliver to each other Party the
Operating Agreement duly executed by such Party.

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES

 

Section 2.01                             Common Representations.  Each Party
hereby represents and warrants to each other Party that as of the date hereof
and as of the Closing Date:

 

(a)                       It is duly organized, validly existing and in good
standing (where such concept is applicable) under the Laws of the jurisdiction
of its formation.

 

(b)                       It has all requisite corporate right, power and
authority to enter into each Transaction Document to which it is a party and to
consummate the transactions contemplated thereby.  Each Transaction Document to
which it is a party has been duly executed and delivered by it and constitutes
the legal, valid and binding obligation of such Party, enforceable against such
Party in accordance with its terms, except as (i) the enforceability thereof may
be limited by bankruptcy, insolvency (including, without limitation, all laws
relating to fraudulent transfers), reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and (ii) rights of
acceleration, if any, and the availability of equitable remedies may be limited
by equitable principles of general applicability (regardless of whether
considered in an Action in equity or at law).

 

(c)                        Except as set forth on Schedule 2.01(c), none of the
execution, delivery or performance of this Agreement or any other Transaction
Document to which it is a party, or the consummation of the transactions
contemplated hereby and thereby, will require (with or without notice or lapse
of time, or both) any consent, approval, authorization or permit of, or filing
or registration with or notification to, any Governmental Authority.

 

(d)                       Its execution, delivery and performance of this
Agreement and the other Transaction Documents to which it is a party do not and
will not violate any of its constitutive documents, or any other agreement,
authorization, license, approval or applicable Law to which it is a party.

 

(e)                        There are no pending or, to its Knowledge,
threatened, legal or governmental Actions against it, which, if adversely
determined, would be reasonably likely to materially and adversely affect its
ability to enter into this Agreement or any of the other Transaction Documents
or to perform its obligations hereunder or thereunder.

 

3

--------------------------------------------------------------------------------


 

(f)                         It is in compliance with, and conducts its
businesses in conformity with, in all material respects all applicable Law
(including applicable Law of the United States and those countries in which such
Party or its Subsidiaries conduct business).  It has not received notice or
otherwise has any Knowledge that it is charged with, threatened with or under
investigation with respect to, any violation of any applicable Law that would
reasonably be likely to materially and adversely affect its ability to enter
into this Agreement or any of the other Transaction Documents or to perform its
obligations hereunder or thereunder.  Such Party has complied in all respects
with any PRC or other applicable anti-bribery laws or regulations applicable to
it and its industry and is not aware of any pending, threatened or ongoing
investigation related thereto.

 

(g)                        Its operations are and have been conducted at all
times in compliance with the money laundering statutes of applicable
jurisdictions, the rules and regulations thereunder and any related or similar
rules, regulations or guidelines, issued, administered or enforced by any
applicable governmental agency (collectively, the “Money Laundering Laws”) and
no action, suit, claim or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving such Party with respect to
the Money Laundering Laws is pending or, to such Party’s Knowledge, threatened. 
Further, neither such Party, its Affiliates, nor any of its directors, officers,
employees and agents or other Person acting under and with its express
authorization have been placed on the US Treasury Office of Foreign Asset
Control (“OFAC”) Specially Designated Nationals List, or other OFAC sanction
lists.

 

(h)                       Neither such Party nor any of its Affiliates is a
party to any contract, agreement or understanding with any Person that would
give rise to a valid claim against any other Party for a brokerage commission,
finder’s fee or like payment in connection with the issuance and sale of the NSP
Subscribed Shares or Fosun Industrial Subscribed Shares.

 

Section 2.02                             NSP Representations.  The Company and
NSP hereby jointly and severally represent and warrant to Fosun Industrial that
as of the date hereof and as of the Closing Date:

 

(a)                       Immediately prior to the Closing, the issued share
capital of the Company shall be as set forth in Part 1 of Schedule I hereto. 
Immediately following the Closing, the issued share capital of the Company shall
be as set forth in Part 2 of Schedule I hereto.

 

(b)                       The minute books of the Company which have heretofore
been made available to Fosun Industrial contain complete and accurate records,
in all material respects, of all meetings and other corporate actions of the
directors and shareholder of the Company, and correctly reflect all actions
taken by the directors and shareholder of the Company since the date of
incorporation of the Company.

 

(c)                        The Company has never engaged in or undertaken any
business operations or in any activities of any sort or assumed any liabilities
other than its obligations in respect of its incorporation, the appointment of
its officers and the filing of documents pursuant to the laws of Hong Kong and
accordingly the Company:

 

(i)                                     does not have, and never has had, any
indebtedness, mortgages, charges, debentures, guarantees or other commitments or
liabilities (present or contingent) outstanding;

 

4

--------------------------------------------------------------------------------


 

(ii)                                  does not have, and never has had, any
employees;

 

(iii)                               is not, and has never been, a party to any
contract;

 

(iv)                              has never given any power of attorney;

 

(v)                                 is not, and has never been, a party to any
litigation or arbitration proceedings;

 

(vi)                              is not, and has never been, the lessee of any
property; and

 

(vii)                           is not and has never been, the owner of, or
interested in, any assets whatsoever including, without limitation, the share
capital of any other body corporate that is engaged in carrying on any trade or
business.

 

(d)                       The Company does not own or control, directly or
indirectly, any interest in any other corporation, partnership, trust, joint
venture, association or other entity.

 

(e)                        The Company is not insolvent or unable to pay its
respective debts as they fall due.  The Company has not passed any resolution
for its voluntary winding up nor is it subject to any winding up petition or
analogous proceeding in its jurisdiction of incorporation or establishment.

 

(f)                         The record books of the Company have been properly
kept, are in its possession and contain an accurate and complete record of the
matters which should be dealt with in those books in accordance with the laws of
Hong Kong and no notice alleging that any of them is incorrect or should be
rectified has been received.

 

(g)                        All returns, particulars, resolutions and other
documents required to be filed with the Registrar of Companies under the
Companies Ordinance by the Company have been duly filed and all legal
requirements in connection with the formation of the Company and issues of its
shares have been satisfied.

 

(h)                       Save as expressly provided for or contemplated by this
Agreement, there are no outstanding rights, warrants, options, subscriptions,
agreements or commitments giving anyone any right to subscribe for or acquire
any share capital or other securities of the Company.

 

(i)                           NSP will have on the Closing Date sufficient funds
in United States dollars for NSP to fund in full its portion of the Subscription
Price set forth in Schedule II hereto.

 

Section 2.03                             Fosun Industrial Representations. 
Fosun Industrial hereby represents and warrants to NSP and the Company that as
of the date hereof and as of the Closing Date:

 

(a)                       Fosun Industrial is a wholly-owned Subsidiary of Fosun
Pharma.

 

(b)                       Fosun Industrial will have on the Closing Date
sufficient funds in United States dollars for Fosun Industrial to fund in full
its portion of the Subscription Price set forth in Schedule II hereto.

 

5

--------------------------------------------------------------------------------


 

ARTICLE III

 

CONDITIONS TO CLOSING

 

Section 3.01                             Closing Conditions.  The obligations of
the Investors under Section 1.02 of this Agreement, unless otherwise waived in
writing by the Investor for whose benefit the condition exists, are subject to
the fulfillment on or before the Closing of each of the following conditions:

 

(a)                       The representations and warranties of each of the
Parties contained in this Agreement shall be true, correct and complete when
made, and shall be true, correct and complete on and as of the Closing with the
same effect as though such representations and warranties had been made on and
as of the date of such Closing.

 

(b)                       Each of the Parties shall have performed and complied
with all agreements, obligations and conditions contained in this Agreement that
are required to be performed or complied with by it on or before the Closing.

 

(c)                        Each of the Parties shall have obtained all
authorizations, approvals, waivers or permits of any competent Governmental
Authority that are required in connection with the lawful issuance of the Shares
pursuant to this Agreement and the consummation of all of the transactions
contemplated by this Agreement or the other Transaction Documents, and all such
authorizations, approvals, waivers and permits shall be effective as of the
Closing.

 

(d)                       The Investors shall have delivered to each other a
copy of the resolutions of its board of directors or equivalent governing body
approving the entry and delivery of this Agreement and each other Transaction
Document to which it is a party, the performance of its obligations hereunder
and thereunder and consummation of the transactions contemplated hereunder and
thereunder; and

 

(e)                        The closing of the purchase and sale of the common
shares of NSP pursuant to the PIPE Agreement shall have occurred prior to or
concurrently with the Closing.

 

Section 3.02                             Actions Before Closing.

 

Each Party shall use its commercially reasonable efforts, on a cooperative
basis, to take, or cause to be taken, all actions and to do, or cause to be
done, all things necessary, proper or advisable under applicable Law to
consummate the transactions contemplated by this Agreement and the other
Transaction Documents as soon as practicable, including but not limited to the
following:

 

(i)                                     Each Party shall use its respective
commercially reasonable efforts to obtain and maintain all necessary actions or
nonactions, filings, registrations, waivers, consents and approvals, including
all Governmental Approvals as may be required for the performance of such
Party’s obligations and consummation of the transactions contemplated by the
Transaction Documents to which it is a party;

 

(ii)                                  Each Party shall defend any lawsuits or
other legal proceedings, whether judicial or administrative, challenging this
Agreement or any of the other

 

6

--------------------------------------------------------------------------------


 

Transaction Documents or the consummation of the transactions contemplated
hereby or thereby; and

 

(iii)                               Each Party shall execute and deliver such
documents and take such further actions as may be reasonably required or
desirable to carry out or to perform the provisions of this Agreement or the
other Transaction Documents to which it is a party.

 

(b)                       Subject to applicable Law, each Party shall cooperate
with and keep each other fully informed as to the status of the satisfaction of
each condition precedent to Closing set forth in Section 3.01 and the actions or
activities required pursuant to this Section 3.02.

 

(c)                        Each Party shall deliver to the other Parties a copy
of each Governmental Approval obtained by it or any of its Affiliates in respect
of this Agreement or the other Transaction Documents or the transactions
contemplated hereby or thereby promptly after the receipt thereof.

 

ARTICLE IV

 

CONFIDENTIALITY AND RESTRICTION ON ANNOUNCEMENTS

 

Section 4.01                             General Obligation.  Each Party
undertakes to the other Parties that it shall not reveal, and that it shall
cause that its respective directors, professional advisors, officers, employees,
agents and auditors (which shall further include, in the case of the Fosun
Industrial solely, Fosun Pharma and its directors, professional advisors,
officers, employees, agents and auditors) (collectively, “Representatives”) do
not reveal, to any third party any Confidential Information without the prior
written consent of the Company or the concerned Party (each a “Disclosing
Party”), as the case may be, or use any Confidential Information in such manner
that is detrimental to the JV or the concerned Party, as the case may be.  The
Party receiving the Confidential Information (the “Receiving Party”) on its own
behalf and on behalf of each of its Representatives agrees to comply in full
with the confidentiality obligations set forth herein and to undertake and
ensure that, by its actions, neither the Receiving Party nor any of its
Representatives to whom Confidential Information may be disclosed by the
Receiving Party will breach the terms of the confidentiality obligations assumed
herein and that the Receiving Party will be liable for any breach by its
Representatives of the confidentiality obligations hereunder.  The term
“Confidential Information” means, (a) any information concerning the business,
operations, technology (including know-how), formulas, investment, finance,
transactions, marketing plans and strategies or affairs of any Party or its
Affiliates or any JV Company or any of their respective Representatives (whether
conveyed in written, oral or in any other form and whether such information is
furnished before, on or after the date of this Agreement); (b) the terms of this
Agreement; and (c) any other information or materials prepared by a Party or its
Affiliates or any JV Company or any of their respective Representatives that
contains or otherwise reflects, or is generated from, Confidential Information.

 

Section 4.02                             Exceptions.  The provisions of
Section 4.01 shall not apply to:

 

(a)                       disclosure of Confidential Information that is or
becomes generally available to the public other than as a result of disclosure
by or at the direction of a Party or any of its Representatives in violation of
this Agreement;

 

7

--------------------------------------------------------------------------------


 

(b)                       disclosure by a Party to a Representative; provided
that such Representative (i) is under a similar obligation of confidentiality or
(ii) is otherwise under a binding professional obligation of confidentiality;

 

(c)                        disclosure, after giving prior notice to the other
Parties to the extent practicable under the circumstances and subject to any
practicable arrangements to protect confidentiality, to the extent required
under the rules of any stock exchange on which the shares of a Party or its
parent company are listed, or by applicable Law or any Governmental Authority
with authority or jurisdiction to require such disclosure, or in connection with
any judicial or arbitral process regarding any legal action, suit or proceeding
arising out of or relating to this Agreement; or

 

(d)                       disclosure to the extent required in connection with a
bona fide financing or other corporate transaction of a Party (and provided that
the Party obtains an agreement from the party to whom it intends to disclose
such information to hold such matters confidential or is otherwise acting in
conformity with custom and practice of a “roadshow”).

 

Section 4.03                             Publicity.  Except as required by
applicable Law in the reasonable opinion of legal counsel of a Party, by any
Governmental Authority, by any relevant stock exchange on which the shares of a
Party or its parent company are listed or otherwise agreed by all the Parties,
no publicity release or public announcement concerning the relationship or
involvement of the Parties shall be made by any Party without the prior written
consent of all the other Parties.  Each Party shall have the right to review and
comment on any such publicity release or public announcement of each other Party
prior to making any such publicity release or public announcement.

 

Section 4.04                             Return/Destruction of Confidential
Information.  If a Disclosing Party so requests in writing at any time following
the termination of this Agreement, the Receiving Party shall at its election
immediately (a) return to such Disclosing Party all the Confidential Information
of such Disclosing Party received by the Receiving Party, or (b) destroy or
permanently erase all Confidential Information of such Disclosing Party in
tangible form (whether in written form, electronically stored or otherwise).

 

Section 4.05                             Term.  The confidentiality obligations
set forth in this ARTICLE IV shall continue to be effective for a period of two
(2) years from the earlier of: (x) the date of termination of this Agreement, or
(y) the date of the termination of the Operating Agreement.

 

ARTICLE V

 

TERMINATION; POST-CLOSING MATTERS

 

Section 5.01                             Termination.  This Agreement may be
terminated in its entirety (subject to Section 5.02) at any time prior to the
Closing:

 

(a)                                  by the mutual written consent of both
Investors;

 

(b)                                  by NSP, if (i) Fosun Industrial shall have
breached any representation, warranty, covenant or agreement set forth in this
Agreement or the other Transaction Documents to which Fosun Industrial is a
party, (ii) such breach or misrepresentation is not cured within twenty (20)
days after Fosun Industrial receives written notice thereof from NSP (or such
shorter period between the date of such notice and the Closing), and (iii) such
breach

 

8

--------------------------------------------------------------------------------


 

or misrepresentation would cause any of the conditions set forth in Section 3.01
not to be satisfied;

 

(c)                        by Fosun Industrial, if (i) NSP shall have breached
any representation, warranty, covenant or agreement set forth in this Agreement
or the other Transaction Documents to which it is a party, (ii) such breach or
misrepresentation is not cured within twenty (20) after NSP receives written
notice thereof from Fosun Industrial (or such shorter period between the date of
such notice and the Closing), and (iii) such breach or misrepresentation would
cause any of the conditions set forth in Section 3.01 not to be satisfied;

 

(d)                       by either Investor if the Closing shall not have
occurred within ninety (90) days after the date hereof (the “Termination
Trigger”); provided, however, that if all of the conditions to the Closing set
forth in Section 3.01 shall have been satisfied or waived as applicable or shall
then be capable of being satisfied (other than the condition set forth in
Section 3.01(c)), the Termination Trigger may be extended by either Investor by
written notice to the other Investor to such date that is thirty (30) days
following the initial Termination Trigger; and provided further, that the right
to terminate this Agreement under this paragraph (d) shall not be available to
any Investor whose failure to fulfill any obligation under this Agreement shall
have been the principal cause of, or shall have resulted in, the failure of the
Closing to occur on or prior to such date;

 

(e)                        by either Investor in the event the PIPE Agreement is
terminated; or

 

(f)                         by either Investor in the event that any
Governmental Authority shall have issued an order or taken any other action
restraining, enjoining or otherwise prohibiting, or altering, materially and
adversely (to either Investor), the material terms of the transactions
contemplated by this Agreement, and such order shall have become final and
nonappealable.

 

Section 5.02                             Effect of Termination.  Upon
termination, this Agreement will cease to have effect with respect to each
Party, provided that (a) the termination shall not relieve any Party from
liability for any breach of this Agreement that occurred before such termination
and (b) following termination the Parties shall continue to be bound by the
provisions of ARTICLE IV (Confidentiality and Restriction on Announcements),
this ARTICLE V, ARTICLE VI (Notices), Section 7.02 (Expenses), and ARTICLE VIII
(Governing Law and Arbitration).

 

Section 5.03                             Survival of Representation and
Warranties.  The representations and warranties made by each Party hereto shall
survive the Closing for a period of two (2) years following the Closing Date.

 

Section 5.04                             Indemnification.  Each Party, (the
“Indemnifying Party”) agrees to indemnify, defend and hold harmless the other
Party or Parties and their respective Affiliates and their respective officers,
directors, agents, employees, Subsidiaries, partners, members and controlling
persons (each, an “Indemnified Party”) to the fullest extent permitted by Law
from and against any and all losses, litigation, or written threats thereof
(including any litigation by a third party), damages, expenses (including
reasonable fees, disbursements and other charges of counsel incurred by the
Indemnified Party in any action between the Indemnifying Party and the
Indemnified Party or between the Indemnified Party and any third party or
otherwise) or other liabilities (collectively, “Losses”) resulting from or
arising

 

9

--------------------------------------------------------------------------------


 

out of any breach of any representation or warranty, covenant or agreement by
the Indemnifying Party in this Agreement.

 

ARTICLE VI

 

NOTICES

 

Section 6.01                             Notices.  All notices, requests,
claims, demands and other communications hereunder shall be in writing and shall
be given or made (and shall be deemed to have been duly given or made upon
receipt) by delivery in person, by an internationally recognized overnight
courier service, or by facsimile to the respective parties hereto at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 6.01):

 

If to NSP:

 

Nature’s Sunshine Products, Inc.
2500 West Executive Parkway, Suite 100
Lehi, Utah 84043
Attention: Chief Executive Officer
Facsimile: +1 (801) 341-7320

 

with a copy to:

 

Nature’s Sunshine Products, Inc.
2500 West Executive Parkway, Suite 100
Lehi, Utah 84043
Attention: General Counsel
Facsimile: +1 (801) 723-1334

 

If to Fosun Industrial:

 

Shanghai Fosun Pharmaceutical (Group) Co., Ltd.
No. 2 East Fuxing Road
Shanghai 200010, P.R. China
Attention: Hu Jianglin, Vice President
Facsimile: +86 (21) 6332-5581

 

with a copy to:

 

Shanghai Fosun Pharmaceutical (Group) Co., Ltd.
No. 2 East Fuxing Road
Shanghai 200010, P.R. China
Attention: Chen Xingzhong
Facsimile: +86 (21) 6332-5581

 

If to the Company:

 

to the registered office of the Company in Hong Kong

 

10

--------------------------------------------------------------------------------


 

with copies to:

 

NSP (at the address specified in or pursuant to this Section 6.01); and

 

Fosun Industrial (at the address specified in or pursuant to this Section 6.01)

 

ARTICLE VII

 

MISCELLANEOUS

 

Section 7.01                             Definitions; Interpretation.

 

(a)                       Certain Definitions.  Capitalized terms used but not
defined in the main body of this Agreement shall have the meanings assigned to
them in Appendix A.

 

(b)                       Treatment of Ambiguities.  The Parties acknowledge
that each Party has participated in the drafting of this Agreement, and that any
rule of construction to the effect that ambiguities are to be resolved against
the drafting party shall not be applied in the construction or interpretation of
this Agreement.

 

(c)                        References; Construction.  Unless otherwise indicated
herein, with respect to any reference made in this Agreement to a Section (or
Article, Subsection, Paragraph, Subparagraph or Clause), Appendix, Exhibit or
Schedule, such reference shall be to a section (or article, subsection,
paragraph, subparagraph or clause) of, or an appendix, exhibit or schedule to,
this Agreement.  The table of contents and any article, section, subsection,
paragraph or subparagraph headings contained in this Agreement and the recitals
at the beginning of this Agreement are for reference purposes only and shall not
affect in any way the meaning or interpretation of this Agreement.  Any
reference made in this Agreement to a statute or statutory provision shall mean
such statute or statutory provision as it has been amended through the date as
of which the particular portion of the Agreement is to take effect, or to any
successor statute or statutory provision relating to the same subject as the
statutory provision so referred to in this Agreement, and to any then applicable
rules or regulations promulgated thereunder.  Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed,
unless the context clearly indicates to be contrary, to be followed by the words
“but (is/are) not limited to.”  The words “herein,” “hereof,” “hereunder” and
words of like import shall refer to this Agreement as a whole (including its
Appendices, Exhibits and Schedules), unless the context clearly indicates to the
contrary (for example, that a particular section, schedule or exhibit is the
intended reference).  Words used herein, regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine or neuter, as the
context indicates is appropriate.  Where specific language is used to clarify or
illustrate by example a general statement contained herein, such specific
language shall not be deemed to modify, limit or restrict the construction of
the general statement which is being clarified or illustrated.

 

Section 7.02                             Expenses.  Except as otherwise noted
herein, each Investor shall bear the expenses incurred by it in connection with
the negotiation and execution of this Agreement and the performance of its
obligations hereunder.  Notwithstanding the foregoing, the Parties agree that
the documented expenses and fees incurred by NSP or its Affiliate on behalf of
or for the benefit of the Company and in an aggregate amount not to exceed
US$100,000, including the fees paid or to be paid in connection with the
incorporation of the

 

11

--------------------------------------------------------------------------------


 

Company and establishing the business contemplated to be operated by the
Company, shall be deducted from the portion of the Subscription Price to be paid
by NSP on the Closing.  If any legal action, including, without limitation, an
action for arbitration in accordance with Section 8.02, injunctive relief, or
enforcement of any award or decision rendered thereto, is brought relating to a
Dispute, the prevailing Party in any final judgment or arbitration award, or the
non-dismissing Party in the event of a voluntary dismissal by the Party
instituting the action, shall be entitled to the full amount of all reasonable
expenses, including all court costs, arbitration fees and actual attorneys’ fees
paid or incurred in good faith in connection with such action.

 

Section 7.03                             Assignment.  Without the prior written
consent of the other Parties (other than the Company), no Party may assign, or
suffer or permit an assignment (by operation of law or otherwise) of, its rights
or obligations under or interest in this Agreement other than, in the case of an
Investor, to its wholly-owned Subsidiaries (in the case of Fosun Industrial, to
Fosun Pharma or its wholly-owned Subsidiaries), provided that in the event that
any Investor assigns its rights or obligations under or interest in this
Agreement to any of its wholly-owned Subsidiaries (or in the case of Fosun
Industrial, to Fosun Pharma or any of its wholly-owned Subsidiaries), such
assignment shall not relieve such Investor of its obligations hereunder (and
such Investor shall be jointly and severally liable with such wholly-owned
Subsidiary for any violation or breach hereof from the effective date of such
assignment).  Any purported assignment or other disposition without the prior
written consent of the other Parties (other than the Company) other than by an
Investor to its wholly-owned Subsidiaries (in the case of Fosun Industrial, to
Fosun Pharma or its wholly-owned Subsidiaries) shall be null and void.  Subject
to the foregoing, this Agreement shall be binding upon and shall inure to the
benefit of the Parties and their respective successors and permitted assigns.

 

Section 7.04                             Amendment.  This Agreement may not be
amended, modified or supplemented except by a written instrument executed by
each Party hereto.

 

Section 7.05                             Waiver.  No waiver of any provision of
this Agreement shall be effective unless set forth in a written instrument
signed by the Party waiving such provision.  No failure or delay by a Party in
exercising any right, power or remedy under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of the same preclude
any further exercise thereof or the exercise of any other right, power or
remedy.  Without limiting the foregoing, no waiver by a Party of any breach by
any other Party of any provision hereof shall be deemed to be a waiver of any
subsequent breach of that or any other provision hereof.

 

Section 7.06                             Entire Agreement.  This Agreement
constitutes the entire agreement between the Parties relating to the subject
matter hereof and supersedes all prior and contemporaneous agreements and
understandings, inducements or conditions, express or implied, oral or written,
among the Parties.

 

Section 7.07                             Severability.

 

(a)                       Each and every obligation under this Agreement shall
be treated as a separate obligation and shall be severally enforceable as such.

 

(b)                       If a term of this Agreement is or becomes illegal,
invalid or unenforceable in any respect under any jurisdiction, that will not
affect (i) the legality, validity or enforceability in that jurisdiction of any
other term of this Agreement or (ii) the

 

12

--------------------------------------------------------------------------------


 

legality, validity or enforceability in any other jurisdictions of that or any
other term of this Agreement.

 

(c)                        If a term of this Agreement is or becomes illegal,
invalid or unenforceable in any respect under any jurisdiction, it shall be
replaced by a mutually acceptable provision, which being valid, legal,
enforceable and in compliance with applicable government policy comes closest to
the intention of the Parties underlying such illegal, invalid or unenforceable
provision.

 

Section 7.08                             Counterparts.  This Agreement may be
executed in any number of counterparts, and by each Party on separate
counterparts. Each counterpart is an original, but all counterparts shall
together constitute one and the same instrument. Delivery of a counterpart of
this Agreement by e-mail attachment or telecopy shall be an effective mode of
delivery.

 

Section 7.09                             Consent to Specific Performance.  The
Parties declare that it is impossible to measure in money the damages that would
be suffered by a Party by reason of the failure by any other Party to perform
any of the obligations hereunder, and that irreparable damage would occur in the
event that any of the provisions of this Agreement are not performed in
accordance with their specific terms or otherwise breached.  Therefore, if any
Party shall institute any action or proceeding to enforce the provisions hereof,
any Party against whom such action or proceeding is brought hereby waives any
claim or defense therein that the other Parties have an adequate remedy at Law.

 

Section 7.10                             Language.  This Agreement shall be
executed in English and such language shall be controlling in any interpretation
or dispute.

 

Section 7.11                             Support.  As soon as practicable
following the date hereof, the Investors shall use their commercially reasonable
efforts to consult with MofCom in respect of the feasibility of the structure of
the JV contemplated in Recital D hereto to enable the DS Subsidiary to obtain
all Governmental Approvals necessary to engage in Direct Selling in the PRC.  If
the Investors obtain an indication from MofCom that the contemplated structure
of the JV is not feasible, the Investors shall use their respective commercially
reasonable efforts to agree on an alternative JV structure achieving as closely
as possible the goals and benefits of the holding and governance structure, and
terms and conditions set forth in this Agreement and Operating Agreement to the
extent permitted by applicable Law and in order for the DS Subsidiary to obtain
all Governmental Approvals necessary to engage in Direct Selling in the PRC.

 

ARTICLE VIII

 

GOVERNING LAW AND ARBITRATION

 

Section 8.01                             Governing Law.  This agreement shall be
governed by, and construed in accordance with, the Laws of Hong Kong without
regard to the principles of conflicts of Law of any jurisdiction.

 

Section 8.02                             Arbitration.  Any dispute, controversy
or claim arising out of or relating to this Agreement, or the breach,
termination or invalidity thereof (each a “Dispute”),

 

13

--------------------------------------------------------------------------------


 

shall be settled by arbitration at the Hong Kong International Arbitration
Centre (“HKIAC”) under the Hong Kong International Arbitration Centre
Administered Arbitration Rules (the “Arbitration Rules”) in force when the
Notice of Arbitration (as defined by the Arbitration Rules) is submitted in
accordance with these Arbitration Rules.  The number of arbitrators shall be
three.  The arbitration proceedings shall be conducted in English.  Each Party
hereto shall cooperate with the other in making full disclosure of and providing
complete access to all information and documents requested by the other in
connection with such arbitration proceedings, subject only to any
confidentiality obligations binding on such Party. Any award made by the
arbitral board shall be final and binding on each of the Parties that were
parties to the Dispute. Either Party shall be entitled to seek preliminary
injunctive relief, if possible, from any court of competent jurisdiction pending
the constitution of the arbitral tribunal.

 

[The remainder of this page is intentionally left blank]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF this Agreement has been executed on the day and year first
above written.

 

 

 

Nature’s Sunshine Hong Kong Limited

 

 

 

 

 

 

 

 

By:

/s/ Gregory L. Probert

 

 

 

Name: Gregory L. Probert

 

 

 

Title: Director

 

 

 

 

 

 

 

 

Nature’s Sunshine Products, Inc.

 

 

 

 

 

 

 

 

By:

/s/ Gregory L. Probert

 

 

 

Name: Gregory L. Probert

 

 

 

Title: Chairman and CEO

 

 

 

 

 

 

 

 

Fosun Industrial Co., Limited

 

 

 

 

 

 

 

 

By:

/s/ Chen Qiyu

 

 

 

Name: Chen Qiyu

 

 

 

Title: Chairman

 

 

[Signature page of Share Subscription Agreement]

 

--------------------------------------------------------------------------------


 

APPENDIX A

 

DEFINITIONS

 

In this Agreement, unless the context otherwise requires the following words and
expressions have the following meanings:

 

“Action” means any claim, action, suit, arbitration, inquiry, grievance,
proceeding, hearing, investigation, or administrative decision-making or
rulemaking process by or before any Governmental Authority.

 

“Affiliate” means, with respect to any Person or group of Persons, a Person that
directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with such Person or group of Persons;
provided, however, that for purposes of this Agreement, (x) the Affiliate of
Fosun Industrial shall mean Fosun Pharm and any Person or group of Persons that
are directly or indirectly controlled by Fosun Pharma; and (y) the Company shall
not be considered an Affiliate of NSP or Fosun Industrial with respect to the
period following the Closing.

 

“Board” means the board of directors of the Company.

 

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in the city of New
York, New York, Hong Kong or Beijing, China.  In the event that any action is
required or permitted to be taken under this Agreement on or by a date that is
not a Business Day, such action may be taken on or by the Business Day
immediately following such date.

 

“Company Charter Documents” means the Articles of Association of the Company, as
amended from time to time.

 

“control” means (i) ownership of more than 50% of the outstanding shares or
other existing interests or registered capital of such Person or (ii) the power
to direct the management or policies of such Person, whether through the
ownership of more than 50% of the voting power of such Person, through the power
to appoint a majority of the members of the board of directors or similar
governing body of such Person, through contractual arrangements or otherwise.

 

“Direct Selling” means direct selling of goods or services in accordance with
the Administrative Regulation on Direct Selling (直销管理条例, “ARDS”) promulgated by
the State Council of the PRC on August 23, 2005 (as amended from time to time)
and pursuant to a direct selling license (直销经营许可证) issued under ARDS.

 

“Director” means a director of the Company.

 

“Encumbrance” means any lien, mortgage, pledge, license, covenant not to sue,
claim, charge, security interest or other encumbrance, option or defect on title
or any similar arrangement or interest in real or personal property, but
excluding restrictions on transfer created by applicable securities Laws.

 

“HK$” means Hong Kong dollars, the lawful currency of Hong Kong.

 

--------------------------------------------------------------------------------


 

“Governmental Authority” means any government or political subdivision thereof;
any department, agency or instrumentality of any government or political
subdivision thereof; any court or arbitral tribunal; and the governing body of
any securities exchange, in each case having competent jurisdiction.

 

“Hong Kong” means the Hong Kong Special Administrative Region of the PRC.

 

“Knowledge” means the actual knowledge of any executive officer, without
independent inquiry.

 

“Laws” shall mean all applicable statutes, laws, regulations, rules, rulings,
ordinances, orders, restrictions, requirements, writs, judgments, injunctions,
decrees and other official acts of or by any Governmental Authority.

 

“Material Adverse Effect” means a material adverse event, change, development,
condition or occurrence on or with respect to the business, condition (financial
or otherwise), assets, liabilities, operations or results of operations of any
Party and its Subsidiaries, taken as a whole; provided, however, that in
determining whether there has been a Material Adverse Effect, any event, change,
development, condition or occurrence attributable to, arising out of, or
resulting from any of the following shall be disregarded: (i) changes in the
economy or the financial, securities or currency markets in the United States,
China or elsewhere in the world (including changes in prevailing foreign
exchange rates or interest rates), (ii) changes generally affecting companies in
the industries in which such Party and its Subsidiaries engage in business,
(iii) the announcement or the existence of, or compliance with, the Transaction
Documents or the transactions contemplated thereby, (iv) any taking of any
action at the written request of any Party, (v) any adoption, implementation,
promulgation, repeal, modification, reinterpretation or proposal of any Law of
or by any international, national, regional, state or local Governmental
Authority, independent system operator, regional transmission organization or
market administrator, in each case having general applicability, (vi) any
generally applicable changes in generally accepted accounting principles or
accounting standards or interpretations thereof, or (vii) any weather-related or
other force majeure event or outbreak or escalation of hostilities or acts of
war or terrorism, except, with respect to clauses (i), (v), (vi) and (vii), to
the extent that the effects of such changes or events are disproportionately
adverse to the business, condition (financial or otherwise), assets,
liabilities, operations or results of operations of such Party and its
Subsidiaries, taken as a whole.

 

“Party” means any signatory to this Agreement and any Person that subsequently
becomes a party to this Agreement as provided herein.

 

“Person” means any natural person, firm, company, Governmental Authority, joint
venture, partnership, association or other entity (whether or not having
separate legal personality).

 

“PRC” means the People’s Republic of China and solely for purposes of this
Agreement shall exclude Hong Kong, Taiwan and the Special Administrative Region
of Macau.

 

“Secretary” means the Person appointed to perform any or all of the duties of
secretary of the Company and includes any deputy or assistant secretary and any
Person appointed by the Board to perform any of the duties of the Secretary.

 

--------------------------------------------------------------------------------


 

“Shares” means the Company’s ordinary shares.

 

“Subsidiary” means, with respect to any Person, any Affiliate of such Person
that is not a natural person and is directly or indirectly controlled by such
Person.

 

“Transaction Documents” means this Agreement and all documents, instruments or
certificates delivered in connection herewith, the Operating Agreement and the
Company Charter Documents.

 

“US” or “United States” means the United States of America.

 

“US$” means United States dollars, the lawful currency of the United States.

 

Term

 

Section

Agreement

 

Preamble

Arbitration Rules

 

Section 8.02

Closing

 

Section 1.02

Closing Date

 

Section 1.02

Company

 

Preamble

Confidential Information

 

Section 4.01

Disclosing Party

 

Section 4.01

Dispute

 

Section 8.02

DS Subsidiary

 

Recitals

Fosun Industrial

 

Preamble

Fosun Industrial Subscribed Shares

 

Section 1.02(b)(i)

Fosun Pharma

 

Recitals

HKIAC

 

Section 8.02

HK Holdcos

 

Recitals

Indemnified Party

 

Section 5.04

Indemnifying Party

 

Section 5.04

Investor

 

Recitals

JV

 

Recitals

JV Company

 

Recitals

Losses

 

Section 5.04

Money Laundering Laws

 

Section 2.01(g)

NSP

 

Preamble

NSP Subscribed Shares

 

Section 1.02(b)(i)

OFAC

 

Section 2.01(g)

Operating Agreement

 

Section 1.02(c)(iii)

PIPE Agreement

 

Recitals

PRC Subsidiaries

 

Recitals

Receiving Party

 

Section 4.01

Representatives

 

Section 4.01

Retail Subsidiary

 

Recitals

Subscription Price

 

Section 1.01

 

--------------------------------------------------------------------------------